[img1.jpg]


December 21, 2009

Mr. Wade A. Jacobson

9267 S.E. Mast Terrace

Hobe Sound, FL 33455

Re:

Employment Agreement

Dear Wade:

This letter shall state the terms and conditions of your employment by 1st
United Bank (the “Bank”) as an Executive Officer of the Bank (the “Executive”).

1.         Duties. Subject to the terms of this Agreement, from and after the
date of this Agreement, you shall be an executive officer of the Bank, and shall
in that capacity, report directly to the President of the Bank (the “President”)
and shall devote your full time and efforts to the business and affairs of the
Bank.

2.         Term of Employment. The term of your employment under this Agreement
(the “Term”) shall be one (1) year commencing on January 1, 2010 (the “Effective
Date”); provided, however, that commencing on the first anniversary of the
Effective Date and on each subsequent anniversary of that day, this Agreement
shall be automatically renewed for an additional one-year period unless
terminated in writing by either party in their sole discretion at least sixty
(60) days prior to the expiration date of the then pending term.

3.         Working Facilities. Your principal place of employment shall be at
the Bank’s principal operations offices which are now at 1700 Palm Beach Lakes
Boulevard, West Palm Beach, Florida 33401.

 

4.

Compensation; Benefit Plans.

4.1       Base Salary. Your initial annual base salary for the first year of
employment shall be One Hundred Seventy Thousand and 00/100 Dollars
($170,000.00) per annum. Thereafter, the base salary shall be subject to
increase by the Bank in its discretion. Your base salary shall be paid to you at
periodic intervals in accordance with the Bank’s payroll policies for salaried
employees.

4.2       Bonus. You shall be entitled to receive incentive compensation
following the end of each calendar quarter of the Bank during the Term, in an
amount as determined pursuant to your Management Incentive Compensation Plan,
the current form of which is attached hereto as Exhibit A and is made a part of
this Agreement, subject to any future amendments we may agree to in writing.
Each of us will use our reasonable efforts to agree on

 

--------------------------------------------------------------------------------



the amount of the quarterly incentive payment, if any, within thirty (30) days
of the end of each calendar quarter during the Term, and each such payment shall
be paid to you by the Bank in the Bank’s payroll period immediately following
our agreement on the foregoing amount. If the Term ends as of a date within the
second or third month of a calendar quarter, your incentive compensation for
that partial calendar quarter will be computed through the end of the calendar
month immediately preceding the Date of Termination (as defined in Section 5.3).

4.3       Expenses. The Bank agrees to reimburse you for all reasonable expenses
incurred by you on behalf of the Bank in the course of your duties hereunder
upon your presentation of appropriate vouchers therefor, all in accordance with
the Bank’s then policies. Further, the Bank shall provide you with a
non-accountable car allowance of Eight hundred and 00/100 Dollars ($800.00) per
month during the Term. With respect to any amount of expenses eligible for
reimbursement that is required to be included in your gross income for federal
income tax purposes, such expenses shall be reimbursed to you no later than
December 31 of the year following the year in which you incur the related
expense. In no event shall the amount of expenses eligible for reimbursement in
one taxable year affect the amount of expenses eligible for reimbursement in any
other taxable year (except for those medical reimbursements referred to in
Section 105(b) of the Internal Revenue Code of 1986, as amended).

4.4       Participation in Benefit Plans. During the term of this Agreement, you
will be entitled to full participation in all benefit plans and programs for
which all of the Bank’s senior officers are or shall become eligible including,
but not limited to, health and life insurance, to the maximum extent permissible
under the provisions of any such plan or program.

4.5       Vacation. You will be entitled to four (4) weeks paid vacation each
year during the Term.

 

5.

Termination of Employment.

5.1       By the Bank. The Bank may, by action of the Board and upon written
notice to you, your guardian, or similar court appointed caretaker, as the case
may be, terminate your employment hereunder for “Disability”, or “Cause”, as
defined in Section 5.3, or for a reason other than Disability or Cause.

5.2       By You. You may voluntarily terminate your employment hereunder at any
time by written notice to the Board.

5.3       Definitions: Disability; Date of Termination; Cause. For purposes of
this Agreement, (i) “Disability” shall mean your inability to perform your
duties hereunder for a consecutive period of sixty (60) days, or for an
aggregate of ninety (90) days in any consecutive twelve (12) month period, due
to a physical or mental illness; (ii) “Date of Termination” shall mean the date
set forth in the written notices described in Sections 5.1, 5.2 or 5.3 as the
effective date of termination of employment hereunder or in the case of
termination due to your death, the date of death; (iii) “Cause” shall include
termination because of your personal dishonesty, willful misconduct, breach of
fiduciary duty, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final removal and prohibition order, final cease-and-desist order,
or material breach of any provision

 

2

 

--------------------------------------------------------------------------------



of this Agreement or any event that would make you ineligible for employment by
an insured depository institution under Section 19 of the Federal Deposit
Insurance Act, as amended.

 

6.

Compensation Upon Termination of Employment.

6.1       Disability, Cause or Death. If your employment hereunder is terminated
by the Bank for Cause, or if you terminate your employment for reasons other
than a breach of this Agreement by the Bank, or if you or the Bank provides
notice of non-renewal under Section 2, the Bank shall pay to you your then base
salary for the period through the Date of Termination at the annual rate then in
effect and the Bank shall have no further obligations to you hereunder. If your
employment hereunder is terminated by the Bank for disability or by reason of
your death, (i) the Bank shall pay to you, your guardian, or similar court
appointed caretaker of your estate, as the case may be, your then base salary
for the period through the Date of Termination at the annual rate in effect,
plus earned but unused vacation time, and (ii) you, your guardian, or similar
court appointed caretaker of your estate, as the case may be, shall have the
right to exercise vested (but unexercised) stock options in accordance with the
provisions of the 1st United Bancorp, Inc. (the “Company”) Incentive Plan, and
the Bank shall have no further obligations to you.

6.2       Other. If your employment hereunder is terminated by the Bank other
than for Cause or other any of the other reasons specified in Section 6.1, the
Bank shall pay you as liquidated damages and in complete satisfaction of all
obligations to you hereunder (i) your accrued base salary as provided in Section
4.1 hereof then in effect through the Date of Termination, (ii) an amount equal
to twelve (12) months of your then base salary, payable in the same periodic
intervals as the Bank normally pays its employees pursuant to its payroll
policies over the 12-month period immediately following the Date of Termination,
(iii) reimburse you up to $1,000 per month for continuation of health coverage
for you under COBRA for a period of twelve (12) months after the Date of
Termination, and (iv) within thirty (30) days following the Date of Termination,
an amount equal to the average annual bonus paid to you pursuant to Section 4.2
with respect to the two (2) immediately preceding fiscal years of the Bank.

6.3       Change in Control. In the event of a Change in Control, the Bank shall
pay you (i) within thirty (30) days following the closing date of the Change in
Control, a lump sum amount equal to twelve (12) months of your then base salary;
(ii) within thirty (30) days after the close of the calendar year during which
the Change in Control is consummated, an amount equal to the average bonus with
respect to the two (2) immediately preceding fiscal years of the Bank; and (iii)
if your employment by the Bank ceases for any reason within twelve (12) months
of the closing date of the Change in Control, reimburse you up to $1,000 per
month for continuation of health coverage for you under COBRA for a period of
twelve (12) months after the Date of Termination. “Change in Control” shall be
defined hereunder as the acquisition by any “person”, as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (“Exchange Act”)
(other than Bank or any subsidiary of Bank or any Bank employee benefit plan,
including its trustee) of “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) of 50 percent or more of the combined voting power of the then
outstanding securities of 1st United Bancorp, Inc. entitled to vote generally in
the election of directors.

 

3

 

--------------------------------------------------------------------------------



6.4       Regulatory Restriction. No payment shall be required to be made under
Sections 6.2 or 6.3 if such payment would violate 12 CFR Part 359, Rules of the
Federal Deposit Insurance Corporation.

6.5       Section 409A Compliance. If you are a specified employee (as defined
in Section 409A of Internal Revenue Code of 1986, as amended), then
distributions upon a separation from service may not be made before the date
which is six (6) months after the date of separation from service (or, if
earlier, the date of your death).

7.         Non-Solicitation. You acknowledge that the Bank has a legitimate
business interest in maintaining its customer base and goodwill. This provision
is enforceable by the Bank in a court of law and will be mandatory and binding
on you. Accordingly, you agree that for a period of two (2) years after the Date
of Termination with respect to your employment, regardless of whether the
termination was instituted by you or by the Bank for any reason whatsoever, (the
“Restrictive Period”), you will not, without prior written consent of the Bank
(a) contact directly or indirectly any customer of the Bank, or of any
subsidiary of the Bank, in regard to offering or providing banking services or
related services on behalf of you or anyone else; (b) hire for any other
employer (including yourself) any employee of the Bank, or any subsidiary of the
Bank, or any person who was an employee of the Bank or a subsidiary within
twelve (12) months prior to such solicitation of employment; or (c) undertake a
business opportunity that came to your attention through your employment
hereunder which you had not previously offered in writing to the Bank and which
the Bank had not rejected in writing; provided, however, that the Restrictive
Period shall only be one (1) year after the Date of Termination if such
termination is due to the Bank providing notice of non-renewal under Section 2
or the Bank terminates your employment without Cause; and provided further, that
the restrictions in Section 7 shall not apply in the event of a closing of a
Change in Control.

8.         Confidentiality Confidential Data. You recognize and acknowledge that
the customer list, vendor list, shareholder list, contracts, programs, trade
secrets, financial data, future plans, records and other information as they may
exist from time to time relating to the operation of the Company, the Bank,
subsidiaries or profit centers undertaken by the Bank or any of their affiliates
(collectively “information”) are valuable, special and unique assets of the
Bank. At no time during or after the Term will you disclose any such
information, or any part thereof, to any person, corporation, association or
other entity for any reason or purpose whatsoever, except as may be necessary in
the performance of your duties hereunder or to your attorney in conjunction with
litigation or as may be required by applicable laws or the determination by any
duly constituted administrative agency. In the event of a breach or threatened
breach by you of the provisions of this Section, the Bank, any subsidiaries or
any of their affiliates shall be entitled to an injunction restraining you from
disclosing in whole or in part, such information, or from rendering any services
to any person, firm, corporation, association or other entity to whom such
information, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein shall be construed as prohibiting the Bank or its
subsidiaries or any of their affiliates from pursuit of any other remedies
available to them for such breach or threatened breach, including recovery of
damages from you.

9.         Miscellaneous. This Agreement may not be modified or amended, and no
provision hereof may be waived, except by an instrument in writing signed by the
parties hereto.

 

4

 

--------------------------------------------------------------------------------



This Agreement has been executed and delivered in the State of Florida, and its
validity, interpretation, performance, and enforcement shall be governed by the
internal laws of Florida, except to the extent such laws are superseded by
applicable federal law. This Agreement is personal to you and you may not assign
or delegate any of your rights or obligations hereunder but shall be binding
upon and insure to the benefit of any successor of the Bank and the heirs,
executors, administrators and legal and personal representatives of your estate.
Section headings are for convenience only and, being no part of this Agreement,
shall not be used to interpret or modify the same. This Agreement represents our
entire understanding with respect to the subject matter of this Agreement, and
supersedes all other discussions.

10.       Notices. Notices must be in writing and delivered by certified mail
return receipt, a recognized national overnight courier service or by facsimile
to:

If to the Bank:

1st United Bank

1700 Palm Beach Lakes Boulevard

West Palm Beach, FL 33401

Attn: Rudy Schupp

Facsimile: (561) 616-3108

If to the Executive:

Mr. Wade A. Jacobson

9267 S.E. Mast Terrace

Hobe Sound, FL 33455

Facsimile: (______________)

or to such other address as any party may designate by notice complying with the
terms of this Section. Each such notice shall be deemed delivered (a) on the
date delivered, if by messenger or courier service; (b) on the date of the
confirmation of receipt, if by fax; and (c) either upon the date of receipt or
refusal of delivery, if mailed.

11.       Regulatory Approval. You and the Bank acknowledge that this Agreement
or portions thereof may be subject to approval by or consent of bank regulatory
authorities. If any required regulatory approval or consent is not obtained with
respect to a portion of this Agreement, the parties agree that such portion of
the Agreement shall be null and void.

12.       Specific Performance. Each of the parties acknowledges that the
parties will be irreparably damaged (and damages at law would be an inadequate
remedy) if this Agreement is not specifically enforced. Therefore, in the event
of a breach or threatened breach by any party of any provision of this
Agreement, then the other parties shall be entitled, in addition to all other
rights or remedies which may be available at law or in equity, to an injunction
restraining such breach, without being required to show any actual damage or to
post an injunction bond, and/or to a decree for specific performance of the
provisions of this Agreement.

13.       Severability. If any provision of this Agreement or any other
agreement entered into pursuant hereto is contrary to, prohibited by or deemed
invalid under applicable law or

 

5

 

--------------------------------------------------------------------------------



regulation, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given full force and effect so far as possible.
If any provision of this Agreement may be construed in two or more ways, one of
which would render the provision invalid or otherwise voidable or unenforceable
and another of which would render the provision valid and enforceable, such
provision shall have the meaning which renders it valid and enforceable. Without
limiting the generality of the foregoing, in the event the duration, scope or
geographic area contemplated by this Agreement are determined to be
unenforceable by a court of competent jurisdiction, the parties agree that such
duration, scope or geographic area shall be deemed to be reduced to the greatest
scope, duration or geographic area which will be enforceable.

14.       Enforcement Costs. If any civil action, arbitration or other legal
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provision of this Agreement, the successful or prevailing party or parties shall
be entitled to recover reasonable attorneys’ fees, court costs and all expenses
(including, without limitation, all such fees, taxes, costs and expenses
incident to arbitration, appellate, bankruptcy and post judgment proceedings),
incurred in that civil action, arbitration or legal proceeding, in addition to
any other relief to which such party or parties may be entitled. Attorneys’ fees
shall include, without limitation, paralegal fees, investigative fees, and all
other cost and expenses billed by the attorney to the prevailing party.

THE PROVISIONS OF SECTIONS 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 SHALL SURVIVE
THE TERM.

If the foregoing accurately states the terms of our understanding, please sign
this letter in the space provided below to so indicate, whereupon this letter
shall become a binding agreement between us.

 

  Very truly yours,         1st United Bank      

 

By:

/s/ Rudy Schupp   

 

 

Rudy Schupp

 

 

President and Chief Executive Officer

Accepted and Agreed to this day 22

of December, 2009



/s/ Wade A. Jacobson

Wade A. Jacobson



 

6

--------------------------------------------------------------------------------

 

 